Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/21 has been entered.
 
Response to Arguments
Applicant’s arguments filed 6/20/22 have been considered but are moot because the new ground of rejection.  All arguments have been addressed in the body of the rejections below.
Election/Restrictions
Newly submitted claim 8 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 8 is directed towards tuning a crowd forecast model, predicting vehicle density and pedestrian density.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9. Claims 1-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“Real-time street parking availability estimation”) in view of Sellschopp et al. (US2015/0123818A1, hereinafter “Sellschopp”) and Rosen (US 2017/0278023).
Xu discloses:
Regarding claim 1, Xu teaches training, by the computer using machine learning and training data, a crowd forecast model (Section 1 Para 3: "First, from training data, we build a transportation mode classification model in terms of mobility patterns [3]. Then, when parking is to be determined, sensor inputs are fed to the already trained classification model.") that correlates a number of mobile devices and a number of vehicles with a number of parking spaces wherein the crowd forecast model incorporates the user preferences (using a plurality of devices to detect parking, Fig. 1, Sections 1-2, especially section 1 Para 2: "In this paper, we propose a solution, called PhonePark, which detects on-street parking availability using mobile phones carried by the drivers." Section 1 Para 5: "Now consider how PhonePark would use observations of mobile phones to estimate the number of available parking spaces in a street block." Section II Para 1: "A PSD runs on a mobile device. It detects when and where a driver parks/unparks and whether she pays for parking. When the PSD recognizes a parking or deparking activity, it submits a report to the PAE component indicating that a parking space is occupied or released. The PAE component aggregates the reports of individual PSDs to estimate the number of available parking slots in each street block." Mobile devices in vehicles are used to predict or detect parking availability in real-time. In other words, there is a correlation between mobile devices operating in vehicles in a parking lot and parking availability.) 
predicting, by the computer, parking availability at the one or more parking locations based on applying the crowd forecast model (using algorithms, section 1-2, Fig. 1, Section I Second Last Para: "In addition to the HAP construction algorithm, we also introduce other algorithms that can estimate the real-time parking availability on a street block. These real-time estimation algorithms are called parking availability estimation (PAE) algorithms and they utilize different combinations of the historical parking availability and real-time observations to estimate the current street parking availability.") wherein the crowd forecast model identifies, determines, and predicts an occupancy of the one or more parking locations based on at least one of accelerometer, gyroscope, and GPS data of one or more mobile devices indicating that the one or more mobile
devices have started or stopped motion within a vehicle (Conclusion: “For parking status detection, we propose a cost effective solution that utilizes mobile phone sensors such as GPS, accelerometer, and Bluetooth sensors." Section Ill Para 1: "This method utilizes the Bluetooth connection between the driver's mobile phone and the car to detect parking/deparking activities ... On the other hand, when the engine is stopped or the owner goes away from the car for a short distance (~10 meters), the Bluetooth connection between the mobile phone and the car is broken. Thus, if the Bluetooth connection between the driver's phone and the car is broken, then it can be inferred that the driver parks the car ...” Based on the Bluetooth connection, parking status of the car can be determined. It is also identified if Bluetooth/mobile phone connection operating inside the vehicle is broken or still active. GPS has been used as mobile phone sensor.).

	Xu does not explicitly teach A method for predicting parking availability, the method comprising: 
receiving, by a computer, a destination and one or more user preferences wherein the user preference includes electric vehicle charging availability;
identifying, by the computer, one or more parking locations within a threshold distance of the destination; 
identifying, by the computer, one or more electric vehicle charging stations within the one or more parking locations; 
wherein the crowd forecast model includes the one or more private parking locations having the available rates and times that are within the user preferences; and
program instructions to identify parking availability features in an image of a parking location taken by …. using image analytics and natural language processing, wherein the parking availability features include parking relevant text and characteristics of parking spots.

Sellschopp, teaches A method for predicting parking availability, the method comprising: (Para 0001: "In particular, the present disclosure is directed to a system, components and methodologies that enable in-vehicle access to information from a plurality of parking information sources regarding the availability of parking spaces monitored by those sources.") 
receiving, by a computer, a destination (Para 0027: "For example, suppose a driver chooses a destination and uses his vehicle navigation system to direct his driving to the specified location." Para 0039: "Display 320 may be implemented with an LCD-based touch sensitive flat-panel display operable to receive input Such as driver selections, text on a virtual keyboard, or the like." A user-selected destination is received via input/output device.) and one or more user preferences (“Alternatively, weighting factors may be determined by monitoring and analyzing in preference analysis engine 360 factors indicative of driver preferences”, 0050 or 0035);
identifying, by the computer, one or more parking locations within a threshold distance of the destination (“system may determine that the driver routinely selects from among the spaces closest to the destination without regard to cost, and then recommend available spaces closest to the destination. The system may be operative to detect one or more thresholds, such as a parking price threshold, a distance from destination threshold, or the like, and take those factors into account in making recommendations”, 0050)
identifying, by the computer, one or more [not electric vehicle charging stations] (Para 0043 and 0044: “Some drivers may prefer a certain type of parking, such as on-street parking, metered parking, or an outdoor lot, and a covered parking structure, Valet parking, etc., when looking for a parking space near their destination...Driver's personal parking preferences may be influenced by different factors. Such factors can include, for example, the traffic patterns common to a particular area and/or a particular time of day, the character of the neighborhood, the price to park...” Time of the day and pricing/rates are also considered in parking availability prediction. On-street metered parking is part of private parking as discussed in Para 0018 by Sellschopp as: “Parking space availability data is a fairly new development. Depending on city and location, parking data may be made available online by a private parking lot or parking structure owner or operator, by a city in connection with city owned or regulated lots, on- street metered parking, etc.”)
wherein the crowd forecast model (see above) includes the one or more private parking locations having the available rates and times that are within the user preferences (Para 0043 and 0044: Some drivers may prefer a certain type of parking, Such as on-street parking, metered parking, or an outdoor lot, and a covered parking structure, Valet parking, etc., when looking for a parking space near their destination. Thus, in accordance with an embodiment, a driver's personal parking preferences may be taken into account. Driver's personal parking preferences may be influenced by different factors. Such factors can include, for example, the traffic patterns common to a particular area and/or a particular time of day, the character of the neighborhood, the price to park.”) Sellschopp considers a plurality of different driver preferences (pricing to park and time of parking) in their pricing availability model. Crowd forecast model was taught by Xu as discussed above).
	Rosen teaches that parking spots may include electric charging stations (“ a driver 12 may connect to parking event and reservation manager 120 via any suitable means, such as, but not limited to, an “App” on a smartphone, a tablet, a website, a car computer application, sending an SMS to a designated telephone number, a public or private telephone, an IVR (integrated voice response) system, a call center, parking stations, etc., and may provide at least a destination and a license plate number of the vehicle wishing to park. In addition, driver 12 may input any preferences s/he may have, such as for a covered parking spot, or one with an electric charging facility”, 0105, 0141, 0156).
Ha teaches program instructions to identify parking availability features in an image of a parking location taken by an extra-vehicular survey device by using image analytics (e.g., using cameras on cars to detect free parking, the size of the parking space and text on the parking sign, “he first sensor may include an image sensor, the second sensor may include a distance-measuring sensor, and the at least one processor may further be configured to: detect the available parking space through the image sensor; and based on an obstacle in the available parking space being detected through the distance-measuring sensor, determine that the available parking space is inappropriate for parking.”, 0020; “providing, through the display, the graphic user interface (GUI) for performing parking in the available parking space may include displaying an image at a time when the available parking space is to be viewed and displaying a graphic image designating the available parking space”, 0023; “the first sensor may include an around-view monitoring camera configured to photograph surroundings of the vehicle. The at least one processor may further be configured to: based on a detection that the available parking space is photographed by the around-view monitoring camera, control the display to display an image of a view around the vehicle”, 0027) and natural language processing (not further defined as input “a microphone for sensing voice input and receive user input”, 0092; or output so it reads on using “The sound output unit 742 is configured to convert electrical signals from the controller 170 into audio signals and to output the audio signals. To this end, the sound output unit 742 may include, for example, a speaker. The sound output unit 742 may output sound corresponding to the operation of the user input unit 724”, 0339; “ the parking assistance apparatus 100 according to some implementations may include an input unit 110, a communication unit 120, an interface 130, a memory 140, a sensor unit 155 including a long-distance sensor and a short-distance sensor, at least one processor 170, a display unit 180, an audio output unit 185”, 0088; “the audio output unit 185 may audibly output a message for explaining the function of the parking assistance apparatus 100 and checking whether the parking assistance function is performed. That is, the parking assistance apparatus 100 may provide explanation of the function of the parking assistance apparatus 100 via visual display of the display unit 180 and audio output of the audio output unit 185.”, 0205), wherein the parking availability features include parking relevant text and characteristics of parking spots (camera reading signs and/or determining size of parking, “ a parking restriction sign 02 is then detected in the available parking space through the image sensor 150b, the processor 170 may determine the available parking space as a parking impossible space”, 0281; “the first sensor may include an image sensor, the second sensor may include a distance measuring sensor, and the at least one processor may further be configured to: based on a parking restriction sign being detected in the available parking space through the image sensor ”, 0021).
It would have been obvious to combine the references before the effective filing date of the invention because they are in the same field of endeavor and it obvious to combine the parking prediction model of Xu with parking types, electric vehicle charging parking spaces, and threshold distance of Sellschopp and also use driver’s preference (time and pricing to park) of Sellschopp to include in the prediction model to suggest available spaces closest to the destination to save time or suggest available spaces which are least expensive (Sellschopp, Para 0050). It would have been obvious to combine Rosen with the references before the effective filing date of the invention because they are in the same field of endeavor and it obvious to combine the parking prediction model of Xu with parking types, electric vehicle charging parking spaces for the purpose of working with electric vehicles and their preferred parking locations. It would have been obvious to combine the Ha with the references before the effective filing date of the invention because they are in the same field of endeavor and it obvious to combine cameras and surveillance equipment to verify if parking is actually available and what size the parking space is and to use hands free speaker input and audio output.

Regarding claim 2, 
Sellschopp also teaches wherein identifying the one or more parking locations within the threshold distance of the destination is based on the one or more user preferences (Para 0035: “...system for obtaining information regarding a current need for a parking space, gathering parking information from a plurality of sources, optionally obtaining driver parking preference information, obtaining vehicle location information, analyzing these data, and providing information, predictions and notifications regarding parking availability for the driver to review.” Para 0050: “The system may be operative to detect one or more thresholds, such as a parking price threshold, a distance from destination threshold, or the like, and take those factors into account in making recommendations.” System identifying the parking location based on user preference and threshold distance from the destination.).

Regarding claim 3,
Xu also teaches wherein for a parking location of the one or more parking locations, the crowd forecast model correlates a number of mobile devices and a number of vehicles with a number of parking spaces (Section 1 Para 5: “Now consider how PhonePark would use observations of mobile phones to estimate the number of available parking spaces in a street block.” Section III Para 1: “This method utilizes the Bluetooth connection between the driver’s mobile phone and the car to detect parking deparking activities...Thus, if the Bluetooth connection between the driver’s phone and the car is broken, then it can be inferred that the driver parks the car. If the Bluetooth connection is established, then it can be inferred that the driver deparks.” Section | Last Para: “In summary, this paper makes the following scientific contributions: (1) Algorithms to detect the status of street parking slots. These include parking/deparking detection by transportation mode transitions, Bluetooth pairing, and parking pay-by-phone piggyback.” Algorithm uses Bluetooth/mobile phone real- time connection data in vehicles to determine number of available parking spaces. In other words, algorithm uses a correlation between mobile phone activity in the car with the parking spaces availability.).

Regarding claim 4,
Sellschopp also teaches wherein the number of mobile devices is determined by comparing locations of one or more mobile devices with a location corresponding to the parking location (Para 0031: “In accordance with an embodiment, at least some data may be provided to the parking availability information and prediction system using drivers' mobile phones rather than in-vehicle components, e.g., the driver's vehicle infotainment system. By doing so, a larger pool of data may be available to the system for analysis because the data may be gathered using functionality provided on mobile phones and using a mobile application running on the mobile phone to transmit the data to one or more servers for the a parking availability information and prediction system.” Para 0046: “...the system itself, or the system via an interface to a distinct vehicle navigation system, may still monitor where the car is parked, using GPS module 330 for location data for example.” Mobile devices are transmitting the data to prediction system. By gathering this data at the prediction system, number of mobile devices operating in the parking spot or parking location can be determined.).

Regarding claim 7, 
Xu also teaches further comprising: refining, by the computer, the crowd forecast model by verifying the predicted parking availability through determining whether features indicative of vehicle movement exhibited by a mobile device associated with the received destination stop in the parking location (Section III Para 1: “This method utilizes the Bluetooth connection between the driver’s mobile phone and the car to detect parking/deparking activities. Nowadays more and more cars have in-vehicle Bluetooth capability, which allows the owner of a car to register her mobile phone to the in-vehicle Bluetooth system. Once the mobile phone is registered, whenever the owner is inside the car and the engine is started, the mobile phone is automatically connected to the in-vehicle Bluetooth system. On the other hand, when the engine is stopped or the owner goes away from the car for a short distance (~10 meters), the Bluetooth connection between the mobile phone and the car is broken. Thus, if the Bluetooth connection between the driver’s phone and the car is broken, then it can be inferred that the driver parks the car. If the Bluetooth connection is established, then it can be inferred that the driver deparks. This concept is illustrated by Figure 2.” Mobile devices can be used to detect features indicative of vehicle movement at the parking location. Connection of Bluetooth/module can teach if a vehicle is parked or stopped or not. This will advise if a given parking spot is available or not available).

10. Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu et al. (“Real- time street parking availability estimation”) in view of Sellschopp et al. (US2015/0123818A1, hereinafter “Sellschopp”) Rosen and Ha and further in view Nix (WO 2017192144 A1).

Regarding claim 5,
Sellschopp also teaches wherein number of vehicles is determined by: global positioning system information associated with one or more mobile devices (Para 0040: “A global positioning system (GPS) module 330 may be included in the system that is operable to determine a geographic position of the vehicle, such as by communicating with a plurality of GPS satellites and triangulating the vehicle's position based on the satellites’ respective positions.” GPS will provide the vehicle position data to the prediction system which can determine the number of vehicles in the specific location using this GPS data.) and determining, by the computer, whether the features indicative of vehicle travel begin or stop within the parking location (Para 0033: “Following location of a parking spot and the driver parking and turning off his ignition, information indicating this behavior could be sent to the parking availability information and prediction system server(s)...” Para 0027: “When the driver approaches the destination, he slows down and looks for parking, which is an indication that the driver is looking for parking.” Prediction system uses the information regarding driving speed at the parking spot to determine if the vehicle has parked or still looking for parking.).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the parking prediction model of Xu with the combination of references disclosing parking types, electric charging stations, threshold distances, driver’s preferences (e.g., time and pricing to park) and GPS of Sellschopp to include in the prediction model to suggest available spaces closest to the destination to save time or suggest available spaces which are least expensive (Sellschopp, Para 0050).

The combination of references fails to explicitly teach identifying, by the computer, features indicative of vehicle travel based on accelerometer, gyroscope.

Nix, however, teaches identifying, by the computer, features indicative of vehicle travel based on accelerometer, gyroscope (Para 0028: “...determine the position and orientation of the host vehicle based on the output of a positioning sensor 213, for example. Examples of positioning sensors include mechanical sensors such as accelerometers, gyroscopes, inclinometers, image sensors such as cameras, and the like.”).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the parking prediction model of Xu as modified by Sellschopp and Ha with the accelerometer and gyroscope of Nix to identify velocity of the vehicle to help in the safe parking (Nix Para 0021, Para 0097).

Regarding claim 6,
Sellschopp also teaches wherein the number of available parking spaces is determined by at least one of applying, by the computer, image and data processing techniques to one or more online resources detailing the parking location for references made to parking (Para 0018: “Depending on city and location, parking data may be made available online by a private parking lot or parking structure owner or operator, by a city in connection with city owned or regulated lots, on-street metered parking, etc.” Para 0038: “In operation, processor 310 fetches and executes instructions and information, and generates and transfers information to and from other resources coupled to or in data communication with the processor.” Para 0036: “In accordance with an alternative embodiment, the components are at least partially or completely included in a mobile processing device, e.g., a special purpose computer or a mobile phone of the driver” Number of parking spaces is determined by online information available in relevant websites. A data processing system is also included which can process data to and from other resources.) applying, by the computer, data processing techniques to information retrieved from one or more mobile devices determined to be within the parking location (Para 0036: “In accordance with an alternative embodiment, the components are at least partially or completely included in a mobile processing device, e.g., a special purpose computer or a mobile phone of the driver.” Para 0038: “In operation, processor 310 fetches and executes instructions and information, and generates and transfers information to and from other resources coupled to or in data communication with the processor.” A data communication mechanism attached to the processer can help pass the data to processor to process. A mobile processing device is also included from which data can be transferred to computer system for further processing.). 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the parking prediction model of Xu with the references disclosing parking types, threshold distances between electric charging stations and destinations, driver’s preferences (time and pricing to park), and image and data processing of Sellschopp to include in the prediction model to suggest available spaces closest to the destination to save time or suggest available spaces which are least expensive (Sellschopp, Para 0050).

Neither Xu nor Sellschopp explicitly teach applying, by the computer, image and data processing techniques to one or more images of the parking location for features indicative of one or more parking spaces.

Nix, however, teaches applying, by the computer, image and data processing techniques to one or more images of the parking location for features indicative of one or more parking spaces (Para 0113: “...comprising a front camera, a left side camera, a right side camera, a rear camera, a display, a positioning sensor; and an image processing device operatively connected to the cameras and to the display.” Para 0023: “The virtual camera position may combine data received from one or more real cameras (parts of the virtual camera position that are in view of the real camera) with virtual reality renderings of the host vehicle... In some examples, the view displayed via the display 208 may additionally include parking lot lane markings, curbs, traffic signs, traffic lights, pot holes, speed bumps, pedestrians, surrounding vehicles, and the like.” An image and data processing mechanism is connected with the camera. The camera can also provide images inclusive of the parking lot as shown in the above paras, which can show parking spaces available at any given point.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the parking prediction model of Xu as modified by Sellschopp and Ha with the image processing of parking spaces of Nix to understand the parking status, condition, safety, and availability at parking lot (Nix Para 0023).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baugham (US 2018/0225969) teaches crowdsourcing in a parking environment (“. Parking space manager 218 utilizes machine learning component 220 to detect user behavior patterns in the crowdsourced geolocation and navigation data received from the plurality of mobile client devices and to predict parking space availability in various parking facilities to allow a user to arrive at a final destination at the user-desired time during a multi-modal commute”, 0035, 0073).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123